--------------------------------------------------------------------------------

 
Exhibit (10)-ff
 
  
LETTER WAIVER
 
  
To:    Bausch & Lomb B.V. (the Company)
   Koolhovenlaan 110
   1119 NH Schiphol-Rijk
   The Netherlands


Fax:    +31 20 6554 651
Attn:   Financial Controller




and:    Bausch & Lomb Incorporated (the Guarantor)
One Bausch & Lomb Place
Rochester
New York 14604
United States of America


Fax:   +1 585 338 8188
Attn:     Corporate Treasury Operations
 
  Wednesday, August 30th, 2006
 
  Dear Sirs,
 
  US$375,000,000 credit agreement dated 29 November 2005 (as amended) between
(among others) the Company, the Guarantor and Citibank International plc as
facility agent (the Agreement)
 

1.  
Background

 

(a)  
This letter is supplemental to and amends the Agreement.

 

(b)  
Pursuant to Clause 25 (Amendments and Waivers) of the Agreement, the Majority
Lenders have consented to the amendments to the Agreement contemplated by this
letter. Accordingly, we are authorised to execute this letter on behalf of the
Finance Parties.

 

2.  
Interpretation

 

(a)  
Capitalised terms defined in the Agreement have the same meaning when used in
this letter unless expressly defined in this letter.

 

(b)  
The provisions of Clause 1.2 (Construction) of the Agreement apply to this
letter as though they were set out in full in this letter except that references
to the Agreement are to be construed as references to this letter.

 

(c)  
Effective Date means 6:00 p.m. (Rochester, New York time) 2 October, 2006,
provided that the Facility Agent shall have given notification to the Obligors
that it has received a copy of this letter countersigned by the Company and the
Guarantor.

 

3.  
Amendments

 

(a)  
Subject to subparagraph (b) below, the Agreement will be amended from the
Effective Date in accordance with subparagraph (c) below.

 

(b)  
The Agreement will not be amended by this letter unless the Facility Agent has
received a copy of this letter countersigned by the Company and the Guarantor on
or before the Effective Date.

 

(c)  
The Agreement will be amended as follows:

 

(i)  
Clause 19.11(a)(ii) (BLIO Matters) of the Agreement shall be amended by deleting
the reference to “2 October” in the last line thereof and replacing it with “15
December”;

 

(ii)  
the definition of Other Announcements shall be amended as follows:

 

 
 (i) deleting the word “and” at the end of subparagraph (ix);

 

 
(ii) deleting the full stop after the words "15 May, 2006 press release" at the
end of subparagraph (x) and replacing it with a semi-colon; and

 

 
(iii) inserting new subparagraphs (xi) to (xiv), inclusive as follows:

 

 
"(xi) press release dated 19 May, 2006 (IRS Notice of Administrative Adjustment
for 1999 Tax Year);

 

 
(xii) Form 8-K, filed 19 May, 2006;

 

 
(xiii) Form 8-K, filed 8 August, 2006; and

 

 
(xiv) Form 12b-25, filed 8 August 2006."; and

 

(iii)  
the definition of Waiver Termination Date in Clause 19.11(b) of the Agreement
shall be deleted in its entirety and replaced with the following:

 
  “Waiver Termination Date means the earlier of:
          (i) 6:00 p.m. (Rochester, New York time) on 15 December, 2006; and
 

 
(ii) the date (if any) on which the trustee or holders of not less than 25 per
cent. of the principal amount of outstanding securities under any series with an
outstanding principal amount of at least US$50,000,000 under the Indenture have
given to the Guarantor notice that the principal amount of such securities is
due and payable immediately.".

 

4.  
Guarantee

 
  The Guarantor:
 

(a)  
agrees to the amendment of the Agreement as contemplated by this letter; and

 

(b)  
with effect from the Effective Date, confirms that the guarantee given by it
under the Agreement will:

 

 
(i) continue in full force and effect; and

 

  
(ii) extend to the liabilities and obligations of the Company to the Finance
Parties under the Finance Documents as amended by this letter.

 

5.  
Amendment fee

 

(a)  
In further consideration for the matters contemplated by this letter, the
Company must pay to the Facility Agent for the account of the Lenders which
consented on or before the date of this letter to the amendments to the
Agreement contemplated by this letter (the Consenting Lenders) a monthly fee
equal to 0.10 per cent. of the total Commitments of the Consenting Lenders. The
first such monthly fee shall be payable no later than 3 October, 2006, and
subsequent monthly fees will be due on the first Business Day of each month
thereafter that the Guarantor is delayed in filing its financial statements
prior to the Waiver Termination Date. Payments will be made to the account
notified to the Company by the Facility Agent for this purpose. Any payment that
would have otherwise been due and payable for October 2006 under the 17 May,
2006 amendment to this Agreement shall be covered by the above payment.

 

(b)  
All amounts payable under this letter are exclusive of any value added tax or
other taxes of any nature and will not be subject to counterclaim or set-off
for, or be otherwise affected by, any claim or dispute relating to any matter
whatsoever and all such payments shall be made free and clear and without
deduction for or on account of any present or future taxes, charges, deductions
or withholdings.

 

6.  
Miscellaneous

 

(a)  
This letter is a Finance Document and a Fee Letter.

 

(b)  
From the Effective Date, the Agreement and this letter will be read and
construed as one document.

 

(c)  
Except as otherwise provided in this letter, the Finance Documents remain in
full force and effect.

 

(d)  
Except to the extent expressly waived in this letter, no waiver of any provision
of any Finance Document is given by the terms of this letter and the Finance
Parties expressly reserve all their rights and remedies in respect of any breach
of, or other Default under, the Finance Documents.

 

7.  
Governing law

 
      This letter is governed by English law.
 


 
…/s/ Olu Dara and Jane Horner ..
For
CITIBANK INTERNATIONAL PLC
as Facility Agent for and on behalf of the Finance Parties
 
We agree with the terms of this letter.
 
 
…/s/ Efrain Rivera………………………..
Efrain Rivera, Vice President & Treasurer
For
BAUSCH & LOMB B.V.
 
Date: August 28, 2006
 
 
…/s/ Stephen C. McCluski………………...
Stephen C. McCluski
Sr. Vice President and CFO
For
BAUSCH & LOMB INCORPORATED
 
Date: August 28, 2006